Citation Nr: 9928291	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-24 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for thrombophlebitis, to 
include as secondary to the appellant's service-connected 
left knee disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1953 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This case has since been 
transferred to the Winston-Salem, North Carolina VARO.

In a December 1997 decision, the Board denied the appellant's 
claim for service connection for thrombophlebitis.  The 
appellant appealed this decision, and, in February 1999, the 
Secretary of Veterans Affairs (Secretary) filed a unilateral 
motion for a remand.  The appellant responded in the same 
month, opposing the Secretary's motion for remand, and also 
filed a separate motion for summary reversal.  The Secretary 
responded in opposition to the appellant's motion for summary 
reversal in March 1999.  In an April 1999 order, the United 
States Court of Appeals for Veterans Claims (Court) denied 
the motion for summary reversal, but granted the Secretary's 
motion for remand.  In granting this motion, the Court 
vacated the Board's decision with regard to the claim for 
service connection for thrombophlebitis and remanded this 
matter back to the Board.  Additionally, in May 1999, the 
Court denied the appellant's further motion for 
reconsideration and clarification of the Court's April 1999 
order.


REMAND

In its April 1999 order, the Court indicated that its basis 
for vacating and remanding the Board's December 1997 decision 
on the claim for service connection for thrombophlebitis was 
that, when the appellant's claim was first before the Board 
in March 1997, the Board remanded the claim and requested 
further development.  This development included medical 
opinions as to (1) the etiological relationship between the 
appellant's left knee disorder and his thrombophlebitis, and 
(2) whether the left knee disorder aggravated the 
thrombophlebitis.  See Allen v. Brown, 7 Vet. App. 439, 446-
49 (1995).  The Court noted that, on remand, the first 
question was addressed in an April 1997 VA examination 
report, but the second question was not.  As such, compliance 
with the prior remand instructions was deemed necessary.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Therefore, in order to fully and fairly adjudicate the 
appellant's claim in accordance with the Court's April 1999 
order, this case is REMANDED to the RO for the following 
action:

1.  The RO should afford the appellant a 
VA examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of his current 
thrombophlebitis.  The RO should provide 
the examiner with the appellant's claims 
file, and the examiner should review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be conducted.  
Based on a review of the claims file and 
the results of the examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that aggravation of the appellant's 
thrombophlebitis is proximately due to, 
or the result of, his service-connected 
left knee disorder.  All opinions and 
conclusions expressed should be supported 
by a complete rationale in a typewritten 
report.

2.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall, supra.

3.  Then, the RO should readjudicate the 
appellant's claim for service connection 
for thrombophlebitis, to include as 
secondary to his service-connected left 
knee disorder.  If the determination of 
this claim remains adverse to the 
appellant, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication in compliance with the Court's 
April 1999 order, and the Board intimates no opinion, either 
factual or legal, as to the disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



